Per Curiam.

We adopt the findings and conclusions of the board, but believe that a more severe sanction is warranted. Unlike the fee padding committed in Toledo Bar Assn. v. Batt (1997), 78 Ohio St.3d 189, 677 N.E.2d 349, the work for which the city was charged in this case was actually performed. The work performed, however, was for the personal account of the city manager and, despite this, was knowingly charged to the city. Taking into account respondent’s reputation and the isolated nature of the incident, we nonetheless find that a year’s actual suspension is appropriate in this case.
Respondent is hereby suspended from the practice of law for one year from the date of entry of this order. Costs taxed to the respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.